02-12-318-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
 
NO. 02-12-00318-CR
 
 



Sherry
  Elizabeth Branch
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 4
 
of
  Tarrant County (1265545D)
 
December
  21, 2012
 
Per
  Curiam
 
(nfp)



 
JUDGMENT
          This
court has considered the record on appeal in this case and holds that the
appeal should be dismissed.  It is ordered that the appeal is dismissed.
 
SECOND DISTRICT COURT OF APPEALS 
 
 
PER CURIAM
 
 
 


 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00318-CR
 
 



Sherry Elizabeth Branch


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 4 OF Tarrant
COUNTY
----------
MEMORANDUM
OPINION[1]
----------
          Appellant
Sherry Elizabeth Branch attempts to appeal from her conviction for possession
of less than one gram of methamphetamine.  The trial court’s certification
states that this is “a plea-bargain case, and the defendant has NO right of
appeal.”  See Tex. R. App. P. 25.2(a)(2).  On July 23, 2012, we notified
Branch that the appeal would be dismissed pursuant to the trial court’s
certification unless she or any party desiring to continue the appeal filed a
response on or before August 2, 2012, showing grounds for continuing the
appeal.  See Tex. R. App. P. 25.2(d), 44.3.  We have not received a
response.  Therefore, in accordance with the trial court’s certification, we
dismiss the appeal.  See Tex. R. App. P. 43.2(f).
 
 
PER CURIAM
 
PANEL: 
MEIER,
J.; LIVINGSTON, C.J.; and GABRIEL, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  December 21, 2012




[1]See Tex. R. App. P. 47.4.